DISMISS; and Opinion Filed August 8, 2019.




                                                In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00339-CV

              METHODIST HOSPITALS OF DALLAS, Appellant
                                  V.
     VICKIE MILES, INDIVIDUALLY, AS THE REPRESENTATIVE FOR ALL
      WRONGFUL DEATH BENEFICIARIES, AND AS AN HEIR AT LAW AND
    REPRESENTATIVE OF THE ESTATE OF W.T. MAYES, DECEASED, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-16088

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Schenck
       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the Court

that the parties have reached a settlement that resolves the matters in dispute. Although appellant

asks that each party bear its own costs, appellee has not signed the motion to dismiss indicating

her agreement to the allocation of costs. Accordingly, we grant the motion and dismiss this appeal.

See TEX. R. APP. P. 42.1(a)(1). Subject to any agreement of the parties, appellant shall pay the

costs of appeal. See TEX. R. APP. P. 42.1(d).




190339F.P05                                        /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 METHODIST HOSPITALS OF DALLAS,                    On Appeal from the 101st Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-17-16088.
 No. 05-19-00339-CV         V.                     Opinion delivered by Justice Schenck,
                                                   Justices Osborne and Reichek participating.
 VICKIE MILES, INDIVIDUALLY, AS
 THE REPRESENTATIVE FOR ALL
 WRONGFUL DEATH BENEFICIARIES,
 AND AS AN HEIR AT LAW AND
 REPRESENTATIVE OF THE ESTATE
 OF W.T. MAYES, DECEASED, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that, subject to any agreement of the parties, appellee VICKIE MILES,
INDIVIDUALLY, AS THE REPRESENTATIVE FOR ALL WRONGFUL DEATH
BENEFICIARIES, AND AS AN HEIR AT LAW AND REPRESENTATIVE OF THE ESTATE
OF W.T. MAYES, DECEASED recover her costs of this appeal from appellant METHODIST
HOSPITALS OF DALLAS.


Judgment entered this 8th day of August, 2019.




                                             –2–